Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings, filed on 12/7/2020, are accepted.  	 

Allowable Subject Matter
	Claims 1-20 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of an armature coil comprising a plurality of unit coils [50] to be stored in slots of an armature, wherein each unit coil [50] includes a plurality of strands [X] each of which is transposed, and the strands extend out from the slot at both ends in an axial direction of the slot and are electrically connected to form coil end portions, each of the strands forming each unit coil is configured such that, transposition by transposition angle 540 degrees is made between both ends in the axial direction in the slot, and where the strand is divided into a first section [A] having a first width in the axial direction, a second section [B] having a second width in the axial direction, and a third section [C] having a third width in the axial direction, continuously in the axial direction from one end side to another end side in the axial direction in the slot, transposition by transposition angle 180 degrees is made in each of the first section, the second section, and the third section, and transposition by a first transposition angle θ is made at the coil end portions, each strand has, in each section in the slot, a change portion [H] in which a change rate of transposition of the strand is changed, and an axial-direction middle point [HM] of the change portion in each section of a first strand which is at least one of the strands of each unit coil is located between a position at transposition angle 90 degrees and a position obtained by adding the first transposition angle θ of the first strand to the transposition angle 90 degrees, in each section.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, the most relevant prior art refs are US 20090289518 and US 7592732.  However, the prior art refs does not disclose the above claimed features (see the above bolded italic font portion explaining reason of allowability).

    PNG
    media_image1.png
    565
    836
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    328
    847
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    579
    1366
    media_image3.png
    Greyscale

Hence, the prior art refs, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834